Citation Nr: 0602557	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  04-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) as secondary to the service connected 
tonsillectomy.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1974 to May 1978.

This appeal arises from an August 2003 rating decision of the 
Muskogee, Oklahoma Regional Office (RO).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently suffers from skin cancer that is 
etiologically related to exposure to the sun during service.


CONCLUSION OF LAW

Skin cancer was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records are silent regarding the presence 
of skin cancer.

The veteran's DD Form 214 shows that his military 
occupational specialty was an aircraft maintenance 
specialist.  At the time of separation from service, the 
veteran was stationed at Williams Air Force Base in Arizona.  

An April 2000 private treatment note indicates that the 
veteran was treated for keratotic type lesions of the nose 
and right temple.  The examiner noted that it was hard to 
state whether these lesions represented basal cell carcinoma.

An October 2001 VA treatment note shows that the veteran had 
been treated for skin cancer of the neck and scapula.  

A March 2005 statement from George Monks, M.D., indicates 
that during service the veteran had reportedly worked on a 
flight line as a jet mechanic in the Arizona sun.  The 
veteran had been diagnosed with non-melanoma skin cancer.  It 
was opined that it was likely that sun exposure during 
service contributed significantly to the development of skin 
cancer lesions.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

The veteran contends that he currently suffers from skin 
cancer that is the result of exposure to the sun over an 
extended period of time while working on a flight line in 
Arizona during service.  The evidence supports this claim.

The veteran's service personnel records corroborate the 
essential factual predicates to the veteran's claim; that is, 
that the veteran worked during service as an aircraft 
maintenance specialist while he was stationed in Arizona.  
Excessive sun exposure during service is therefore consistent 
with the facts and circumstances of the veteran's military 
service.  What is necessary to substantiate this claim, 
therefore, is competent and credible medical evidence that 
links skin cancer, that was first manifest in the early 
2000s, with the veteran's service that ended in 1978.  

The Board notes that section 1110 does not require that a 
disability be present during service.  In Douglas v. 
Derwinski, 2 Vet. App. 103 (1992), when commenting on a claim 
for skin cancer due to sun exposure during service, the Court 
observed that the development of a cancerous growth years 
after service did not eradicate the potential for recovery 
under 38 U.S.C.A. § 1110.  It is a further guiding principle 
of VA law that in evaluating evidence, the Board may not rely 
upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995).  

Dr. Monks March 2005 statement offers competent and credible 
evidence in support of this claim.  Dr. Monks was the 
veteran's treating physician.  The statement reflects an 
accurate knowledge of the veteran's personal and medical 
history.  Moreover, Dr. Monks' medical practice is in the 
field of dermatology.  With these factors as a basis, Dr. 
Monks offered the specific and clear nexus opinion that sun 
exposure during service contributed significantly to the 
development of skin cancer.  In short, Dr. Monks' opinion 
constitutes credible nexus evidence connecting the veteran's 
skin cancer with service.  Accordingly, the Board finds that 
the evidence supports the veteran's claim of service 
connection for skin cancer on a direct incurrence basis.

The Board also acknowledges the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2005)).  The Act imposes 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  As the service connection issue on appeal is being 
granted in full, the Board finds no prejudice has resulted to 
the veteran's due process rights regardless of whether there 
have been any deficiencies in the development of this issue 
in terms of adjudicative compliance with the VCAA. 


ORDER

Entitlement to service connection for skin cancer is granted.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD that is proximately due to or the 
result of the service connected tonsillectomy.

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304 (e) (2005).  

In this case, the veteran testified in February 2005 that he 
had been receiving ongoing mental health care treatment for 
PTSD at the Tulsa VA outpatient clinic for more than a year 
and a half.  A review of the record shows that the veteran's 
VA treatment records have not been obtained.  In this 
context, the Board notes that a VA examination relative to 
the PTSD claim was conducted at a time when the examiner did 
not have the veteran's mental health care records.  It is a 
well settled principle of law that VA is required to conduct 
an accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  It was further determined 
in the case of Allen v. Brown, 7 Vet. App. 439 (1995), that 
service connection may be awarded for a disability under 38 
C.F.R. § 3.310 if a disability was aggravated by a service-
connected disability.  

In this case, the veteran maintains that PTSD is proximately 
due to or the result of the service connected tonsillectomy 
or, in the alternative, that the service connected 
tonsillectomy aggravated PTSD.  The veteran should therefore 
be provided a VA psychiatric examination to include a medical 
opinion as to whether a diagnosis of PTSD is warranted and, 
if so, whether PTSD is the result of the service-connected 
tonsillectomy, or whether the service-connected tonsillectomy 
aggravated PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all mental health 
treatment records from the Tulsa VA 
outpatient clinic.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should then schedule the 
appellant for a comprehensive VA 
examination by a psychiatrist.  The 
claims file must be made available to 
and reviewed by the examiner and all 
necessary special studies or tests 
including psychological testing and 
evaluation are to be accomplished if 
deemed necessary.  The examining 
psychiatrist must explain whether the 
veteran's service connected 
tonsillectomy meets the criteria for a 
stressor that could precipitate PTSD, 
including the basis for that conclusion.  
If the veteran's tonsillectomy is a 
sufficient stressor, the examining 
psychiatrist, after examination of the 
appellant and review of his entire 
medical history, to include in-service 
and post-service medical reports, should 
provide an opinion as to whether the 
veteran meets the diagnostic criteria 
for PTSD and, if so, whether it is at 
least as likely as not that PTSD a) is 
proximately due to the service connected 
tonsillectomy, or b) whether PTSD has 
been permanently aggravated by the 
veteran's service-connected 
tonsillectomy.  (In answering these 
questions, the physician must use the 
standard of proof provided by the 
Board.)  If PTSD is not found, that 
matter should also be specifically set 
forth.  All factors upon which the VA 
opinion is based must be set forth in 
the written report.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


